DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/01/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-246604, filed on 12/17/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagawa US 20130002711 A1 "Sakagawa" and further in view of Akahori US 20120321163 A1 "Akahori" and Lee et al. US 20160256127 A1 “Lee”.
In regard to claim 1, Sakagawa teaches “An image processing apparatus, comprising: one or more processors; and a non-transitory computer-readable medium storing computer instructions, which when executed by the one or more processors to cause the one or more processors to:” [0124, 0048, 0049, 0057, 0302, 0305]; “compose a first tomographic image of the object […]” [0116]; “receive a prior tomographic image […] and imaging the object before the sinogram has been acquired information” [0070, FIG. 1]; “generate a second tomographic image […] with use of the prior tomographic image […]” [0266, 0070, FIG. 1].

In regard to one or more processors, Sakagawa discloses “The image processing apparatus 110 includes an image acquisition unit 101, an instruction acquisition unit 102, a control unit 103, an image formation unit 104, a display control unit 105, and a storage unit 106” [0048]. Since "The image acquisition unit 101 is an input/output unit capable of receiving and transmitting data from and to an external apparatus. The image acquisition unit 101 can acquire tomographic images of a target to be captured from the tomographic imaging apparatus 120" [0049], and “the image formation unit performs image processing on the obtained tomographic images and the fundus image to obtain sophisticated images that are easy to view and usable in diagnosis” [0057] under broadest reasonable interpretation, the image processing apparatus includes one or more processors (i.e. image acquisition unit 101; image formation unit 104). 
In regard to a non-transitory computer-readable medium storing computer instructions which when executed by the one or more processors to cause the one or more processors, Sakagawa discloses “to realize the present invention, a storage medium storing software program code for realizing the functions of the above-described exemplary embodiments can be supplied to a system or an apparatus. A computer (or CPU or micro-processing unit (MPU)) provided in the system or the apparatus can execute the program code stored in the storage medium” [0302]. Since “the program code read out of the storage medium can be written into a memory of a function expansion card or into a memory of a function expansion unit, which are attachable to a computer” [0305], under broadest reasonable interpretation, the storage medium constitutes a non-transitory computer readable medium which is capable of storing instructions which can be executed by one or more processors.  

In regard to receiving a prior tomographic image, Sakagawa discloses "The storage unit 106 stores captured tomographic images to be used in diagnosis" [0070]. Since these stored tomographic images can be utilized in diagnosis, under broadest reasonable interpretation, the storage unit can receive a prior tomographic image because it provides information to the control unit 103 which in turn causes the image formation unit 104 to generate a tomographic image based on the stored data [FIG. 1]. In this case, the stored tomographic images constitute prior tomographic images that were acquired by imaging the object before the sinogram (i.e. used to compose the first tomographic image) was acquired. 
In regard to generating a second tomographic image, Sakagawa discloses "The image formation unit 104 generates a composite second tomographic image by partly segmenting (clipping) image portions from the second tomographic images corresponding to a plurality of signal light beams" [0266]. Therefore, a second tomographic image can be generated.
In regard to the second tomographic image being generated with use of the prior tomographic image, Sakagawa discloses "storage unit 106 stores captured tomographic images to be used in diagnosis" [0070]. Since the stored tomographic images can be utilized in diagnosis, under broadest reasonable interpretation, the storage unit can provide prior tomographic information to the control 
Sakagawa does not teach “receive a sinogram acquired by projecting radiation rotationally onto an object”; that the first tomographic image is “from the sinogram”; that the prior tomographic image is “obtained by projecting radiation rotationally and imaging the object before the sinogram has been acquired”, to “convert pixel values of the prior tomographic image on the basis of a pixel values of the first tomographic image”, that the second tomographic image is “from the sinogram” or “the pixel values of which have been converted”.
 Akahori teaches “receive a sinogram acquired by projecting radiation […] onto an object” [0052]; that the first tomographic image “from the sinogram” [0052]; that the prior tomographic image is “obtained by projecting radiation […] and imaging the object before the sinogram has been acquired” [0058], to "receive a sinogram acquired by projecting radiation onto an object" [0052], that the second tomographic image is “from the sinogram” [0052] to “convert pixel values of the prior tomographic image on the basis of a pixel values of the first tomographic image [0066] and “the pixel values of which have been converted” [0066].
In regard to receiving a sinogram acquired by projecting radiation onto an object, Akahori discloses “Upon start of imaging, the imaging apparatus 12 irradiates the subject 34 from different angles as a radiation source 16 is moved in one direction with the irradiation angle of the radiation source 16 changed so as to be directed toward the subject 34 under the control of the radiation controller 18 to acquire projection images sequentially taken at different imaging angles in a single imaging operation. Whenever a projection image of the subject 34 is acquired, the radiation detector 22 outputs an image signal of the acquired projection image" [0052]. In order to the radiation detector to output this image signal, it had to have received the radiation that was projected onto the object by the radiation source 16. Since the radiation is detected, sinogram information is inherently received. 
In regard to the prior tomographic image being obtained by projecting radiation, Akahori discloses “The radiation emitted from the radiation source 16 at imaging positions S1, S2, and S3 (positions of the radiation source 16 at which image acquisition is made) is transmitted through the subject 34 and admitted into the radiation detector 22. As a result the two structures A and B are projected in different positional relations among the projection images P1, P2, and P3 each corresponding to the imaging positions S1, S2, S3” [0058]. Since multiple projection images can be obtained due to the emission of radiation, without changing the irradiation angle, under broadest reasonable interpretation, at least one of these projection images can represent a prior tomographic image that is obtained by projecting radiation to an object before the sinogram has been acquired.
In regard to converting pixel values of the prior tomographic image on the basis of pixel values of the first tomographic image, Akahori discloses "In the reconstruction of the tomographic image, the image processor 28A weights and adds up the pixel values of the corresponding pixels of the tomographic image according to the similarity (correlation) between the given region near a pixel in the reference projection image and the given regions near the corresponding pixel in the individual projection images" [0066]. In this case, since the pixel values of the individual projection images (i.e. second tomographic image) can be weighted to correspond to the pixels of a reference projection image (i.e. a first tomographic image) based on a similarity correlation, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the image processing apparatus of Sakagawa with the sinogram information and conversion of pixel values as disclosed in Akahori in order to ensure that the tomographic images contain pixel values that can be compared easily. When comparing current data (i.e. a first tomographic image) to previously acquired data (i.e. a prior tomographic image) it is necessary to distinguish the features of each image. However, these tomographic images may have been acquired with different settings and therefore features in one image may not appear in the other. In order to accurately compare the features of both images it is necessary that the pixel values correspond so as to enable visualization of the regions of interest within the images. The physician can utilize the converted prior tomographic image along with the first tomographic image to assess the status of the patient and determine whether modifications to a treatment plan are necessary. Additionally, sinogram information is a two-dimensional array of data containing projection information that was obtained through a spiral scanning an object and is often utilized with computed tomography. Sinogram information can provide the physician with information regarding the status of a specific region within the patient and therefore it would be obvious to input this information into the image processing apparatus of Sakagawa to generate tomographic images for use in diagnosis. 
The combination of Sakagawa and Akahori does not teach to “receive a sinogram acquired by projecting radiation rotationally onto an object” or to “receive a prior tomographic image obtained by projecting radiation rotationally”.
Lee teaches to “receive a sinogram acquired by projecting radiation rotationally onto an object” [0137, 0168] and to “receive a prior tomographic image obtained by projecting radiation rotationally” [0202].

In regard to receiving a prior tomographic image obtained by projecting radiation rotationally, Lee discloses “the storage unit 860 may store data acquired by performing a tomography scan. In detail, the storage unit 860 may store at least one of raw data, i.e. projection data and a sinogram. Furthermore, the storage unit 860 may store various data, programs, etc. necessary for reconstructing a tomography image, as well as a finally constructed tomography image. The storage unit 860 may also store various data necessary for acquiring fist information and acquired first information […]” [0202]. In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sakagawa and Akahori so as to include receiving a sinogram acquired by projecting radiation rotationally onto an object and receiving a prior tomographic image obtained by projecting radiation rotationally as disclosed in Lee in order to obtain an perform a tomographic scan of an object. When performing a CT scan it is necessary to project radiation onto the object by rotating a radiation source around an object. Combining the prior art elements according to known techniques would yield the predictable result of projecting radiation rotationally so as to acquire sinograms and tomographic images that can be used to assess the object at multiple angles.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Sakagawa teaches “The image processing apparatus of claim 1, wherein the computer instructions, which when executed by the one or more processors further cause the one or more processors to: generate the second the second tomographic image […]” [0124, 0302, 0305, 0266, 0070, FIG. 1].
In regard to an image processing apparatus, Sakagawa discloses "The operator can instruct the image processing apparatus 110 to start a scanning operation to capture a tomographic image" [0124]. Therefore, the image processing apparatus can capture tomographic images.
In regard to the computer instructions which are executed by the processors, Sakagawa discloses “to realize the present invention, a storage medium storing software program code for realizing the functions of the above-described exemplary embodiments can be supplied to a system or 
In regard to generating a second tomographic image, Sakagawa discloses "The image formation unit 104 generates a composite second tomographic image by partly segmenting (clipping) image portions from the second tomographic images corresponding to a plurality of signal light beams" [0266]. Therefore, a second tomographic image can be generated. 
In regard to the second tomographic image being based on prior tomographic image, Sakagawa discloses "storage unit 106 stores captured tomographic images to be used in diagnosis" [0070]. Since the stored tomographic images can be utilized in diagnosis, under broadest reasonable interpretation, the storage unit can act as a second input means because it provides prior tomographic information to the control unit 103 which in turn causes the image formation unit 104 to generate a tomographic image based on the stored data [FIG. 1].
Sakagawa does not teach that this generation is “from the sinogram information by an iterative reconstruction method with use of the prior tomographic image, the pixel values of which have been converted”.
Akahori teaches that this generation is “from the sinogram by an iterative reconstruction method with use of the prior tomographic image, the pixel values of which have been converted” [0163, 0066].
In regard to the sinogram, Akahori discloses "Upon start of imaging, the imaging apparatus 12 irradiates the subject 34 from different angles as a radiation source 16 is moved in one direction with 
In regard to an iterative reconstruction method, Akahori discloses "While the radiographic imaging system according to the above embodiment reconstructs a tomographic image in a given cross section of a subject by the shift-and-add method, the present invention is not limited thereto and may be applied to other radiographic imaging systems that achieve reconstruction of a tomographic image by a method other than the shift-and-add method such as a radiographic imaging system that reconstructs a tomographic image by, for example, adding up the corresponding pixels by filtered back-projection method [0163]. This shift-and-add method of reconstruction and the filtered back-propagation method, under broadest reasonable interpretation, represent iterative reconstruction methods. Additionally, since methods reconstruction are not limited to a shift-and-add method, under broadest reasonable interpretation other iterative reconstruction methods can be utilized to generate the second tomographic image.
In regard to the pixel values of prior tomographic image being converted, Akahori discloses "In the reconstruction of the tomographic image, the image processor 28A weights and adds up the pixel values of the corresponding pixels of the tomographic image according to the similarity (correlation) between the given region near a pixel in the reference projection image and the given regions near the corresponding pixel in the individual projection images" [0066]. This act of performing the weighing on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the image processing apparatus of Sakagawa with the sinogram information and iterative reconstruction method disclosed in Akahori in order to ensure that the second tomographic image is reconstructed accurately. To make a diagnosis of a patient based on tomographic images it is necessary to perform a reconstruction method that allows for features of the obtained images to be viewed easily. However, since tomographic images may have been acquired with different settings and therefore features in one image may not appear in the other. By performing an iterative reconstruction method, adjustments can be made to the prior tomographic image such that it is easier to compare to a first tomographic image. The physician can utilize the converted and reconstructed prior tomographic image along with the first tomographic image to assess the status of the patient and determine whether modifications to a treatment plan are necessary. Additionally, sinogram information often comes in the form of a two-dimensional array of data containing projection information that was obtained through a spiral scanning an object and is often utilized with computed tomography (i.e. CT imaging). Sinogram information can provide the physician with information regarding the status of a specific region within the patient and therefore it would be obvious to input this information into the image processing apparatus of Sakagawa to generate tomographic images for use in diagnosis.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sakagawa teaches “wherein the computer instructions, which when executed by the one or more processors further cause the one or more processors to: generate the second tomographic image” [0302, 0305, 0266].

In regard to generating a second tomographic image, Sakagawa discloses "The image formation unit 104 generates a composite second tomographic image by partly segmenting (clipping) image portions from the second tomographic images corresponding to a plurality of signal light beams" [0266]. Therefore, a second tomographic image can be generated.  
Sakagawa does not teach “from the sinogram by a filtered-back projection method with use of the prior tomographic image that has been converted, the pixel values of which have been converted”.
Akahori teaches “from the sinogram by a filtered-back projection method with use of the prior tomographic image that has been converted, the pixel values of which have been converted” [0052, 0138, 0163, and 0066].
In regard to a sinogram, Akahori discloses "Upon start of imaging, the imaging apparatus 12 irradiates the subject 34 from different angles as a radiation source 16 is moved in one direction with the irradiation angle of the radiation source 16 changed so as to be directed toward the subject 34 under the control of the radiation controller 18 to acquire projection images sequentially taken at different imaging angles in a single imaging operation. Whenever a projection image of the subject 34 is acquired, the radiation detector 22 outputs an image signal of the acquired projection image" [0052]. 
In regard to a filtered-back projection method, Akahori discloses "when the projection image signals Sorg corresponding to all the projection images undergo the above filter correction and the converted image signals Sproc are produced, the back projection processor 248 reconstructs a tomographic image in a cross section at a given height of the subject from the converted image signals Sproc of converted images corresponding to the filter-corrected projection images" [0138]. Additionally, the signal is subjected to a filter correction and the back-projection processor then reconstructs (i.e. generates) a tomographic image (i.e. a second tomographic image) based on converted image signals. Furthermore, Akahori discloses "other radiographic imaging systems that achieve reconstruction of a tomographic image by a method other than the shift-and-add method such as a radiographic imaging system that reconstructs a tomographic image by, for example, adding up the corresponding pixels by filtered back-projection method" [0163]. In this case, the back-projection processor inherently includes instructions to carry out a filtered back-projection method. Therefore, under broadest reasonable interpretation the second tomographic image can be generated by a filtered-back projection method with use of the prior tomographic image the pixel values of which been converted.
In regard to the pixel values of prior tomographic image being converted, Akahori discloses "In the reconstruction of the tomographic image, the image processor 28A weights and adds up the pixel values of the corresponding pixels of the tomographic image according to the similarity (correlation) between the given region near a pixel in the reference projection image and the given regions near the corresponding pixel in the individual projection images" [0066]. This act of performing the weighing on the pixel values of the tomographic image based on the correlation between the pixel values of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the image processing apparatus of Sakagawa with the sinogram information and filtered-back projection method disclosed in Akahori in order to reconstruct computer tomography (CT) images for use in diagnosis of internal conditions. Filtered-back projection is one of a finite number of techniques that can be utilized to reconstruct CT images so it would be obvious to try. Additionally, filtered-back projection involves applying a convolution filter to remove blur from obtained images, thus improving image quality. Physicians can utilize these high quality images to better understand the features within the obtained tomographic images in order to assess the status of the patient.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sakagawa does not teach “wherein the sinogram information is imaged by a radiation therapy apparatus”.
Akahori teaches “wherein the sinogram is imaged by a radiation therapy apparatus” [0162]. 
In regard to a radiation therapy apparatus, Akahori discloses "radiographic imaging system according to the embodiment described above acquires projection images of a subject in tomosynthesis as the radiation source moves along a linear track, the present invention is not limited thereto and may be applied to, for example, a radiographic imaging system achieving tomosynthesis imaging with the radiation source moved on a track other than a linear track, such as a circular track with a subject at its center, to acquire projection images of the subject" [0162]. Since the radiographic imaging system includes a radiation source that is moved along a track, under broadest reasonable interpretation it can collect sinogram information. Additionally, since radiation sources are necessary for radiation therapy and the radiographic imaging system includes a radiation source, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the image processing apparatus of Sakagawa with the radiation therapy apparatus disclosed in Akahori in order to obtain sinogram images of regions of interest that are being subjected to radiation therapy. In order to evaluate the effectiveness of radiation therapy it is necessary to obtain images of a region that is being subjected to radiation. By comparing images before and after radiation therapy, the physician can utilize the sinogram information to determine the status of the patient. Based on these images, the physician can determine whether changes need to me made to the treatment plan to improve or accelerate the treatment. 
In regard to claim 7, Sakagawa teaches “An image processing method performed by an image processing apparatus, which comprises:” [0258, 0124]; “composing a first tomographic image of the object from the sinogram” [0116]; “receiving a prior tomographic image […]” [0070, FIG. 1], and “generating a second tomographic image […]” [0266, 0070, FIG. 1].
In regard to an image processing method, Sakagawa discloses "an example procedure of processing that can be performed by the image processing apparatus 110 according to the present exemplary embodiment is described below with reference to the flowchart illustrated in FIG. 10" [0258]. Thus, the image processing apparatus carried out the image processing method. In regard to an image processing apparatus, Sakagawa discloses "The operator can instruct the image processing apparatus 110 to start a scanning operation to capture a tomographic image" [0124]. 
In regard to composing a first tomographic image of the object from the sinogram, Sakagawa discloses "In step S430, the image formation unit 104 performs image processing to modify the first tomographic image and the second tomographic image. The image processing to be performed by the image formation unit 104 includes modifying the obtained tomographic image (or fundus image) into an 
In regard to receiving a prior tomographic image, Sakagawa discloses "The storage unit 106 stores captured tomographic images to be used in diagnosis" [0070]. Since these stored tomographic images can be utilized in diagnosis, under broadest reasonable interpretation, the storage unit can receive a prior tomographic image because it provides information to the control unit 103 which in turn causes the image formation unit 104 to generate a tomographic image based on the stored data [FIG. 1]. 
In regard to generating a second tomographic image, Sakagawa discloses "The image formation unit 104 generates a composite second tomographic image by partly segmenting (clipping) image portions from the second tomographic images corresponding to a plurality of signal light beams" [0266]. Therefore, a second tomographic image can be generated. 
In regard to the second tomographic image being based on prior tomographic image, Sakagawa discloses "storage unit 106 stores captured tomographic images to be used in diagnosis" [0070]. Since the stored tomographic images can be utilized in diagnosis, under broadest reasonable interpretation, the storage unit can act as a second input means because it provides prior tomographic information to the control unit 103 which in turn causes the image formation unit 104 to generate a tomographic image based on the stored data [FIG. 1]. 
Sakagawa does not teach “receiving a sinogram acquired by projecting radiation rotationally onto an object”; that the first tomographic image is “from the sinogram” [0052]; that the prior tomographic image is “obtained by projecting radiation and imaging the object before the sinogram information”; or “converting pixel values of the prior tomographic image on the basis of pixel values of 
Akahori teaches “receiving a sinogram acquired by projecting radiation […] onto an object” [0052]; that the first tomographic image is “from the sinogram” [0052]; that the prior tomographic image is “obtained by projecting radiation and imaging the object before the sinogram information” [0058]; “converting pixel values of the prior tomographic image on the basis of pixel values of the first tomographic image” [0066]; that the second tomographic image is “from the sinogram” [0052] and that the pixel values of the prior tomographic image “have been converted” [0066]. 
In regard to receiving a sinogram acquired by projecting radiation onto an object, Akahori discloses “Upon start of imaging, the imaging apparatus 12 irradiates the subject 34 from different angles as a radiation source 16 is moved in one direction with the irradiation angle of the radiation source 16 changed so as to be directed toward the subject 34 under the control of the radiation controller 18 to acquire projection images sequentially taken at different imaging angles in a single imaging operation. Whenever a projection image of the subject 34 is acquired, the radiation detector 22 outputs an image signal of the acquired projection image" [0052]. In order to the radiation detector to output this image signal, it had to have received the radiation that was projected onto the object by the radiation source 16. Since the radiation is detected, sinogram information is inherently received. Examiner notes that a sinogram is a two-dimensional array of data containing projection information that was obtained through a spiral scanning an object. Since the projection images are acquired at different imaging angles, under broadest reasonable interpretation, the imaging apparatus is capable of receiving a sinogram by projecting radiation onto an object and therefore under broadest reasonable interpretation the first and second tomographic image can be generated from the sinogram (i.e. projection images).

In regard to converting pixel values of the prior tomographic image on the basis of pixel values of the first tomographic image, Akahori discloses "In the reconstruction of the tomographic image, the image processor 28A weights and adds up the pixel values of the corresponding pixels of the tomographic image according to the similarity (correlation) between the given region near a pixel in the reference projection image and the given regions near the corresponding pixel in the individual projection images" [0066]. In this case, since the pixel values of the individual projection images (i.e. second tomographic image) can be weighted to correspond to the pixels of a reference projection image (i.e. a first tomographic image) based on a similarity correlation, under broadest reasonable interpretation, the image processor 28A is capable of converting the pixel values of the prior tomographic image on the basis of pixel values of the first tomographic image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the image processing apparatus and method of Sakagawa with the sinogram and pixel conversion disclosed in Akahori in order to ensure that the tomographic images contain pixel values that can be compared easily. When comparing current data (i.e. a first tomographic image) to previously acquired data (i.e. a prior tomographic image) it is necessary to distinguish the 
Lee teaches to “receiving a sinogram acquired by projecting radiation rotationally onto an object” [0137, 0168] and to “receiving a prior tomographic image obtained by projecting radiation rotationally” [0202].
In regard to receiving a sinogram acquired by projecting radiation rotationally onto an object, Lee discloses “Referring to FIG. 4, when the X-ray generating unit 106 emits an X-ray towards an object 405 from a beam position 410, the X-ray detecting unit 108 detects the X-ray from a detection surface 420. The beam position 410 moves in a circle around the object 405 and rotates by one period of 180° +a. The detection surface 420 rotates by an angle corresponding to that of the beam position 410. In detail, the beam position 410 moves by an angle of 180° from a positive Y-axis to a negative Y-axis and the further by fan angle a to a position 433” [0137]. Since the X-ray generating unit emits X-rays towards an object from beam positions 410 and those beam positions move in a circle around the object 405 and rotate by one period of 180° +a, under broadest reasonable interpretation, the system is capable of projecting radiation rotationally onto an object. Furthermore, in regard to a sinogram, Lee discloses “if 
In regard to receiving a prior tomographic image obtained by projecting radiation rotationally, Lee discloses “the storage unit 860 may store data acquired by performing a tomography scan. In detail, the storage unit 860 may store at least one of raw data, i.e. projection data and a sinogram. Furthermore, the storage unit 860 may store various data, programs, etc. necessary for reconstructing a tomography image, as well as a finally constructed tomography image. The storage unit 860 may also store various data necessary for acquiring fist information and acquired first information […]” [0202]. In this case, in order to perform the tomography scan, the X-ray generating unit had to have projected radiation rotationally. Since the storage unit is capable of storing various data, programs, etc. for reconstructing a tomography image and can store acquired first information, under broadest reasonable interpretation, the storage unit is capable of storing a prior tomographic image that can be received by the image processing apparatus of Sakagawa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sakagawa and Akahori so as to include receiving a sinogram acquired by projecting radiation rotationally onto an object and receiving a prior tomographic image obtained by projecting radiation rotationally as disclosed in Lee in order to obtain an perform a tomographic scan of an object. When performing a CT scan it is necessary to project radiation onto the .
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagawa US 20130002711 A1 "Sakagawa" and Akahori US 20120321163 A1 "Akahori" and Lee et al. US 20160256127 A1 “Lee” as applied to claims 1, 3-4 and 6-7 above, and further in view of Ruchala et al. EP 1514228 A0 "Ruchala".
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Sakagawa teaches “The imaging processing apparatus of claim 1, wherein the computer instructions, which when executed by the one or more processors further cause the one or more processors” [0124, 0302, 0305]. 
In regard to an image processing apparatus, Sakagawa discloses "The operator can instruct the image processing apparatus 110 to start a scanning operation to capture a tomographic image" [0124]. Therefore, the image processing apparatus is able to capture tomographic images.
In regard to the computer instructions which are executed by the processors, Sakagawa discloses “to realize the present invention, a storage medium storing software program code for realizing the functions of the above-described exemplary embodiments can be supplied to a system or an apparatus. A computer (or CPU or micro-processing unit (MPU)) provided in the system or the apparatus can execute the program code stored in the storage medium” [0302]. Since “the program code read out of the storage medium can be written into a memory of a function expansion card or into a memory of a function expansion unit, which are attachable to a computer” [0305], under broadest reasonable interpretation the storage medium is capable of storing instructions which can be executed by one or more processors.  
Sakagawa does not teach to “convert pixel values of the aligned prior tomographic image”.

In regard to converting pixel values of the aligned prior tomographic image, Akahori discloses "In the reconstruction of the tomographic image, the image processor 28A weights and adds up the pixel values of the corresponding pixels of the tomographic image according to the similarity (correlation) between the given region near a pixel in the reference projection image and the given regions near the corresponding pixel in the individual projection images" [0066]. In this case, since the pixel values of the individual projection images (i.e. second tomographic image) can be weighted to correspond to the pixels of a reference projection image (i.e. a first tomographic image) based on a similarity correlation, under broadest reasonable interpretation, the image processor 28A is capable of converting the pixel values of the prior tomographic image which can be aligned to the first tomographic image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the image processing apparatus of Sakagawa with the sinogram information and conversion of pixel values as disclosed in Akahori in order to ensure that the tomographic images contain pixel values that can be compared easily. When comparing current data (i.e. a first tomographic image) to previously acquired data (i.e. a prior tomographic image) it is necessary to distinguish the features of each image. However, these tomographic images may have been acquired with different settings and therefore features in one image may not appear in the other. In order to accurately compare the features of both images it is necessary that the pixel values correspond so as to enable visualization of the regions of interest within the images. The physician can utilize the converted prior tomographic image along with the first tomographic image to assess the status of the patient and determine whether modifications to a treatment plan are necessary. Additionally, sinogram information is a two-dimensional array of data containing projection information that was obtained through a spiral scanning an object and is often utilized with computed tomography. Sinogram information can provide the physician with information regarding the status of a specific 
The combination of Sakagawa, Akahori and Lee does not teach to “align the prior tomographic image with the first tomographic image”.
Ruchala teaches to “align the prior tomographic image with the first tomographic image” [Page 6, Lines 18-21].
In regard to aligning the first tomographic image and the prior tomographic image, Ruchala discloses "In the first embodiment of the present invention, the method includes the steps of obtaining first and second sinogram data sets or images from a patient. Both data sets are converted to images, and aligned together so that statistically, there is optimal registration between the two images" [Page 6, Lines 18-21]. In this case since first and second sinogram data sets can be converted to images and aligned together, under broadest reasonable interpretation, the first tomographic image of Sakagawa (i.e. from the first sinogram data set) and the prior tomographic image of Sakagawa (i.e. from the second sinogram data set) can be aligned. In order for this registration to be performed a processor had to have been present.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sakagawa and Akahori so as to include a means for registering images as disclosed in Ruchala in order to ensure that the features within the images being compared correspond to each other. In order to make an accurate assessment of images it is necessary to ensure that the same structures are being represented within the images. It would be obvious to perform this image registration after the pixel values of the prior tomographic images have been converted because the relevant features of the prior tomographic image would be more easily distinguishable after conversion. After image registration has been performed, the physician can compare the tomographic images and determine the status of the patient.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Sakagawa, Akahori and Lee does not teach “wherein the first tomographic image has a narrower field of view than the prior tomographic image”.
Ruchala teaches “wherein the first tomographic image has a narrower field of view than the prior tomographic image” [Page 17, Lines 17-19; FIG. 2; FIG. 3; FIG. 11]. 
In regard to the first tomographic image having a narrower field of view than the prior tomographic image, Ruchala discloses "FIG. 11 represents a reconstructed FAR (i.e. fusion-aligned reprojection) image obtained by combining the sinograms of the LFOV (i.e. limited field of view) and the complete planning images shown in FIGS. 2 and 3 in accordance with the method of a first embodiment of the present invention" [Page 17, Lines 17-19]. Additionally, FIG. 3 had a field of view that is narrower than that of the complete planning image depicted in FIG. 2. Therefore, under broadest reasonable interpretation the LFOV image constitutes a first tomographic image because it has a narrower field of view than the complete planning image (i.e. the prior tomographic image).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Sakagawa, Akahori and Lee so as to include the first tomographic image having a narrower field of view than the prior tomographic image as disclosed in Ruchala in order to ensure that the features within first tomographic image can be compared to the prior tomographic image. In order to make an accurate assessment of images it is necessary to ensure that the same structures are being represented within the images. Having a narrower field of view, limits the amount of data that is included within the first tomographic image and allows for a specific region to be identified. Limiting the field of view makes it so that only that region needs to be registered with the prior tomographic image in order to compare the images. 
Response to Arguments
Applicant’s arguments, see Remarks page 4-5, filed 03/01/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.
In regard to claims 1 and 7, the examiner acknowledges that the combination of Sakagawa and Akahori does not teach to receive a sinogram acquired by “projecting radiation rotationally onto an object” or to receive a prior tomographic image “obtained by projecting radiation rotationally onto an object”. Therefore, the rejection has been withdrawn, however upon further consideration, a new ground(s) of rejection is made in view of Lee et al. US 20160256127 A1 “Lee” as stated in the 35 U.S.C. 103 section above.
In regard to claims 3, 4 and 6, the examiner the examiner maintains that due to their dependence on claim 1, these claims inherit the references disclosed therein. The examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection section for these claims.
In regard to claims 2 and 5, the examiner maintains that due to their dependence on claim 1 these claim inherit the references disclosed therein. The examiner respectfully asserts that the combination of Sakagawa, Akahori and Lee does not teach the elements of claims 2 and 5. The examiner respectfully maintains that the prior art reference of Ruchala teaches these limitations for the reasons stated in the 35 U.S.C. 103 rejection section above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flohr US 20110004112 A1 “Flohr”.
Flohr is pertinent to the applicant’s disclosure because it discloses “The imaging unit 3 comprises an X-ray emitter 6 and an X-ray detector 7, which are attached opposing one another to a rotary frame 8 of a gantry. Here, the rotary frame 8 is mounted in a rotatable fashion such that the X-ray emitter 6 and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793  

                                                                                                                                                                                                      

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793